Citation Nr: 0521339	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-operative 
right shoulder impingement.  

2.  Entitlement to service connection for post-operative left 
shoulder impingement.  

3.  Entitlement to service connection for residuals of 
cervical spine decompression.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to a higher initial rating for bilateral 
hearing loss, rated noncompensable prior to November 19, 
2003, and 10 percent disabling since then.  

6.  Entitlement to a higher initial rating for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling. 

7.  Entitlement to a higher disability rating for 
posttraumatic stress disorder (PTSD), rated 30 percent prior 
to June 22, 2001, and 70 percent since then.  

8.  Entitlement to an effective date earlier than June 22, 
2001, for a 70 percent rating for PTSD.  

9.  Entitlement to an effective date earlier than June 22, 
2001, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1957 to 
January 1970.

This appeal arises from May 1998 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that, in pertinent part, granted service 
connection for posttraumatic stress disorder (PTSD) and 
assigned a 10 percent rating effective from September 18, 
1997.  In that decision, the RO denied entitlement to service 
connection for bilateral shoulder impingements with torn 
rotator cuffs, denied entitlement to service connection for 
residuals of a cervical spine injury, denied service 
connection for residuals of a lumbar spine injury, denied 
service connection for bilateral hearing loss and for 
tinnitus, and denied service connection for skin disorders 
claimed due to Agent Orange exposure.  The veteran appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

In an April 2000, rating decision the RO granted service 
connection for left ear hearing loss, evaluated as 
noncompensable; and degenerative disc disease of the lumbar 
spine, evaluated as 20 percent disabling.  Both grants and 
ratings were made effective September 18, 1997.  The veteran 
disagreed with the ratings, and continued the appeal for 
service connection for right ear hearing loss.  

In an August 2002 rating decision, the RO granted a 70 
percent rating for PTSD effective June 22, 2001, and also 
granted TDIU effective that date.  The veteran then appealed 
for a higher schedular rating for PTSD, for an earlier 
effective date of a 70 percent schedular rating for PTSD, and 
for an earlier effective date for TDIU.

In July 2003, the Board remanded the issues for additional 
development.

In January 2005, the RO granted service connection for 
tinnitus and assigned a 10 percent rating effective from 
September 18, 1997.  The veteran has not expressed 
disagreement with that decision.  Therefore, that issue is no 
longer on appeal. 

Although left hearing loss was service-connected, in January 
2005, the RO granted service connection for bilateral hearing 
loss and assigned a noncompensable rating from September 18, 
1997, and a 10 percent rating from November 19, 2003.  Thus, 
the issue of service connection for right ear hearing loss is 
no longer on appeal.  However, in March 2005, the veteran's 
representative expressed disagreement with the ratings 
assigned for bilateral hearing loss.  This is construed as a 
notice of disagreement (NOD), which will require a remand.  
The issue of a higher initial rating for bilateral hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

During the appeal period, the RO assigned a higher schedular 
rating for PTSD.  Inasmuch as a higher evaluation is 
potentially available, and as the issue of an increased 
rating was already in appellate status, the Board will 
consider entitlement to an increased rating for PTSD for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  At the time of separation from active service, no right 
or left shoulder disorder was shown.  

2.  Competent medical evidence relates any current shoulder 
disorder to bilateral rotator cuff tears that occurred many 
years after active service.  

3.  Degenerative disc disease of the cervical spine is the 
result of events in active military service.  

4.  No competent evidence relates a current skin disorder to 
active service or to exposure to herbicides.

5.  Neither chloracne nor other acneform disease consistent 
with chloracne, nor porphyria cutanea tarda has been shown.  

6.  Intervertebral disc syndrome has been manifested 
throughout the appeal period by numbness of the left foot and 
lateral left thigh, lumbar muscle spasm and tenderness, 
moderate limitation of forward flexion, severe limitation of 
extension, moderate limitation of lateral flexion, and normal 
range of rotation.  

7.  From September 18, 1997, the veteran's PTSD has been 
manifested by severe depression with suicidal ideation, 
nightmares, exaggerated startle response, hypnagogic and 
hypnopompic hallucination; total occupational and social 
impairment is shown. 

8.  Service connection for PTSD was made effective September 
18, 1997, the date of the veteran's claim of service 
connection.  

9.  Prior to September 18, 1997, service connection was not 
in effect for any disease or disability.


CONCLUSIONS OF LAW

1.  Neither post-operative right shoulder impingement nor 
right acromioclavicular arthritis was incurred in or 
aggravated by active service, nor may acromioclavicular 
arthritis be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

2.  Neither post-operative left shoulder impingement nor left 
acromioclavicular arthritis was incurred in or aggravated by 
active service, nor may acromioclavicular arthritis be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

3.  Degenerative disc disease of the cervical spine was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. (2004).

4.  A skin disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1111, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(e) (2004).

5.  From September 18, 1997 to September 22, 2002, the 
criteria for a 40 percent schedular rating for severe 
intervertebral disc syndrome are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002).

6.  From September 23, 2003, the criteria for a 50 percent 
rating for intervertebral disc syndrome are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2003).

7.  From September 18, 1997, the criteria for a 100 percent 
schedular rating for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130 
Diagnostic Code 9411 (2004).

7.  The criteria for an effective date earlier than September 
18, 1997, for grant of a 70 percent schedular rating for PTSD 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.157, 3.400 (2004).

8.  The criteria for the grant of a TDIU prior to September 
18, 1997 are not met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.156, 3.157, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided rating decisions, statements of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in November 2003 and in April 2004.  The Board provided 
additional information in its remand.  These documents 
provided notice of the law and governing regulations as well 
as the reasons for the determination made regarding his 
claims.  They thereby served to tell him of the evidence 
needed to substantiate the claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for and the veteran's 
representative has submitted written argument.  Several 
benefits are granted in this appeal.

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  A sufficient remedy is provided for 
defective VCAA notice, if the Board ensures that the correct 
notice is ultimately provided by remanding the case.  The 
Board provided this remedy through its July 2003 remand.

VA has also provided required assistance in substantiating 
the claims by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).

Service connection for the shoulders, the cervical spine, and 
for a skin disorder.  

Background

The veteran's official personnel records reflect that he was 
awarded a Bronze Star with a combat "V" device for service 
in Vietnam in 1967.  

The veteran's service medical records (SMRs) reflect that his 
upper extremities were examined and found to be normal at the 
time of enlistment in the Naval Reserve in June 1956.  He 
reported no relevant history.  He was again examined at the 
time of his enlistment in the Marine Corps in July 1957.  The 
only relevant abnormality noted was a mole on the right lower 
jaw.  He reported no relevant medical history.  His upper 
extremities were examined and found to be normal on 
reenlistment in September 1958.  

An October 1959 report notes fungus on the feet.  A November 
1959 report notes small firm lesions on each earlobe and one 
in the dorsal cervical area.  The veteran had noticed them 
for about three months.  The impression was epidermal 
inclusion cysts.  These were excised one within the next 
month.  

A September 1961 report notes complaint of right shoulder 
pain and further notes that the veteran had recently injured 
the shoulder playing football.  The impression was traumatic 
bursitis.  In September 1963 a boil was opened and drained.  

The veteran was examined and found to be normal during 
reenlistment examinations in January 1964 and August 1967.  

In January 1969, a sebaceous cyst was noted on the right 
posterior neck.  This was removed in April 1969.  

A January 1970 separation examination report notes that the 
skin and the upper extremities were normal, but that the 
veteran had continued complaints of back pain.  

In September 1997, the veteran requested service connection 
for left shoulder and back surgery in 1997, and for skin 
irritation due to Agent Orange, among others.  He reported 
that his skin problem arose in 1991.  

The RO receive correspondence from R. J. Donaldson, M.D., 
dated in February 1997, that notes that the veteran began 
having shoulder pain in June (year not supplied).  Dr. 
Donaldson also reported that the veteran had been in a motor 
vehicle accident in 1974 and had suffered a whiplash injury 
with neck pain.  

In December 1997, the veteran submitted various private 
treatment records.  These reflect that cervical spondylosis 
and a disc rupture at L5-S1 were discovered in February 1997.  

Private medical records also reflect that the veteran 
underwent a cervical spine laminectomy at C4 through C7 in 
March 1997.  In June 1997, the veteran underwent left rotator 
cuff tear surgery.  Left shoulder pain had begun in November 
1996, at which time impingement syndrome with rotator cuff 
tear was found.  In November 1997, the right rotator cuff was 
surgically repaired.  

A December 1997 VA spine compensation examination report 
reflects that the veteran felt that his neck injury had been 
caused by an auto accident in 1973, because he had a whiplash 
injury at that time.  The relevant diagnosis was status post 
cervical decompression surgery in March 1997.  

A December 1997 VA skin disease compensation and pension 
examination report reflects that the veteran had one wart on 
the right foot at present.  He reported previous cysts on the 
face and neck but no current residual and no significant 
scarring.  The veteran felt that they might be related to 
Agent Orange.  The examiner noted and photographed a polypoid 
lesion of the forehead and also noted some smaller keratotic 
lesions on the head that appeared to be benign, and a verruca 
on the right foot.  The diagnoses were right foot verruca; 
polypoid lesions and keratosis on forehead; and, history of 
cyst removal from face and neck with no significant residual.

A December 1997 VA joints examination report reflects that 
the veteran first noticed shoulder problems in 1996.  The 
examiner felt that the veteran could not work due to current 
neck, back, and bilateral shoulder problems. 

In a May 1998 rating decision, the RO denied entitlement to 
service connection for bilateral shoulder impingements with 
torn rotator cuffs, for residuals of cervical decompression 
surgery, for residuals of ruptured lumbar discs, and for a 
polypoid skin lesion on the forehead.  

In May 2001, the RO received Social Security Administration 
(SSA) records that reflect that the veteran began receiving 
retirement benefits in March 2001.  The records are not 
pertinent to any issue on appeal. 

A September 2001 VA treatment report notes that the veteran 
had reported that he had moles that burned, stung, and 
itched.  The dermatologist saw multiple brownish raised 
papules and plaques on the back with horn cysts present in 
many lesions.  There was a flesh colored papule on the right 
neck.  There was a hypertrophic, scaly plaque on the medial 
right foot.  Topical creams were prescribed for the various 
lesions. 

In November 2001, a VA registered nurse noted a breakout of a 
red welt-type rash on both legs up to the thigh area, which 
developed over the recent two weeks.  A VA physician's 
assistant felt this was a fungal infection or possible 
peripheral vascular disease.   

In January 2003, the veteran testified before the undersigned 
Veterans Law Judge that some of his back problems had been 
there since childhood.  He testified that a VA physician's 
assistant felt that Agent Orange had caused a skin rash.  The 
veteran testified that his neck problems started during 
active service and might be related to his lower back 
problem.  The veteran testified that he stopped working 
because of four surgeries, which included operations on each 
shoulder, the back, and the neck.  The veteran's 
representative stressed that a shoulder was injured during 
active service in 1961 and all shoulder problems have been 
continuous since that time.

In a February 2003 letter, a VA physician's assistant 
reported having seen the veteran once in November 2001, at 
which time the veteran had a fungal infection on his feet and 
showed sign of peripheral vascular disease.  The veteran had 
reported that he had those symptoms since active service.  
The medic declined, however, to opine as to the etiology of 
the November 2001 skin condition.  

In July 2003, the Board remanded the case for examinations 
and medical opinions.  

According to a November 2003 VA spine compensation 
examination report, a physician reviewed the claims files and 
examined the veteran.  The veteran reported chronic neck 
stiffness and pain dating to active service.  More recently, 
he had experienced radicular pain in the upper extremities 
with numbness and tingling in the hands. Grip strength had 
decreased.  Two to three times per month, he had a crook in 
the neck that lasted two to three days.  The physician noted 
slight weakness in the upper and lower extremities.  Deep 
tendon reflexes were normal and equal.  There was significant 
vibratory sensory deficit in the toes.  Gait was normal and 
Romberg's sign was negative (swaying or falling when standing 
with eyes closed due to loss of joint position sense, 
Dorland's Illustrated Medical Dictionary 1526 (28th ed. 
1994)).  

The physician offered an impression of severe degenerative 
disc disease involving the spine (primarily the cervical and 
lumbar region), with associated pain, stiffness, and 
compressive radiculopathy.  

After relating low back pain to active military service, the 
examining physician stated, "The veteran also developed neck 
pain associated with symptoms suggestive of cervical 
radiculopathy during military service."  The physician also 
felt that the veteran's athletic activity all of his life 
most likely contributed to the progression of degenerative 
disc disease.  

The veteran underwent a VA joints compensation examination in 
November 2003.  The veteran reported having been a ball 
pitcher during active service, which, because he was right-
handed, tended to strain the right shoulder.  A right 
shoulder rotator cuff tear was found in 1997.  The left 
shoulder had bothered him for a while, although the veteran 
could not recall any specific date of onset.  It also was 
operated on for rotator cuff tear in 1997.  

The relevant diagnoses were status post rotator cuff repair, 
bilateral, and acromioclavicular arthritis, bilateral, status 
post resection.  The examiner could not relate any current 
shoulder disorder to either the cervical spine or active 
military service.  Rather, current shoulder disorders were 
related to bilateral rotator cuff tears that occurred in 
1997.  

A November 2003 VA skin disease examination report reflects a 
reported history of foot wart, psoriasis, benign epidermal 
cysts, and a history of benign neoplasms of the face.  There 
was no current active lesion, however.  The diagnosis was 
"no active dermatitis now."  

Other VA and private medical treatment reports have been 
received at various times; however, none of this evidence 
tends to relate a shoulder disorder or a skin disorder to 
active military service.  

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Arthritis is a chronic 
disease.  Where a condition is not shown to be chronic, then 
continuity of symptomatology is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

A veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-4 (1990).

Although a right shoulder complaint was noted during active 
service, no disability was identified.  A VA medical doctor 
examined the veteran, reviewed the claims files, and opined 
that any current shoulder problem began with rotator cuff 
tears.  The current shoulder problems first appeared in 1996, 
some 26 years after separation from active service.  There is 
no evidence or allegation of any arthritis beginning within a 
year of discharge from active service.  Moreover, a VA 
physician opined that the shoulder disorders were not be 
related to any other service-connected disability.  

The Board finds the VA medical opinion to be persuasive, as 
the physician appears to have based it on correct facts, 
personal examination, and a claims file review.  No other 
competent medical evidence addressing the etiology of the 
right and left shoulder disorders has been submitted.

The veteran himself has linked his current shoulder disorders 
to the rigors of active service.  The Board notes that lay 
statements and lay testimony are considered to be competent 
evidence with regard to descriptions of symptoms of disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical diagnosis or causation, 
as here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran does 
not possess any specialized training and it is not contended 
otherwise.  Thus, his opinion concerning the etiology of his 
shoulder disorders cannot be used.  

After weighing all the medical evidence, including the 
testimony, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
post-operative right shoulder impingement and entitlement to 
service connection for post-operative left shoulder 
impingement.  The Board has considered direct service 
connection, secondary service connection as a result of neck 
injury, and presumptive service connection for 
acromioclavicular arthritis.  As the preponderance of the 
evidence is negative, the benefit of the doubt doctrine 
cannot be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board 
must therefore deny entitlement to service connection for 
post-operative right shoulder impingement and for post-
operative left shoulder impingement.  

Concerning the cervical spine, the current diagnosis is 
severe degenerative disc disease of the cervical spine with 
compressive radiculopathy.  Only one medical opinion has been 
offered concerning its etiology and that opinion is favorable 
to the veteran's claim.  Although no cervical pathology was 
noted during active service, the veteran has provided 
competent lay evidence of continuous symptoms since active 
service.  The physician has relied upon this evidence and, 
although there is some suggestion of intercurrent cause, the 
Board finds the medical opinion to be more persuasive.  

The Board points out that a February 1997 report from a 
private physician mentions a 1974 whiplash neck injury.  
While this raises the issue of intercurrent cause, it 
contains insufficient information to outweigh the November 
2003 VA medical opinion. 

Considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors service 
connection for degenerative disc disease of the cervical 
spine with radiculopathy.  

Concerning the claim of entitlement to service connection for 
a skin disorder, the SMRs reflect skin-related complaints at 
various times; however none appears to have been a chronic 
condition and no skin disorder was noted at the time of 
separation.  Since active service, various skin lesions have 
appeared from time to time; however, none of these appears to 
be the result of a chronic condition.  No medical evidence 
has been submitted that tends to relate any reported skin 
disorder to active service.  Although a VA skin examiner saw 
skin lesions in 1997, there is no indication that any of 
these resembled any lesion seen during active service.  
Moreover, the November 2003 VA examiner saw no skin lesion at 
all.  Thus, the question of whether there is a current 
disability of the skin is raised.   

The veteran has not submitted any competent (medical) 
evidence of a direct relationship between a current skin 
disorders and exposure to herbicides.  Presumptive service 
connection is available for certain diseases in veterans 
exposed to herbicide agents.  The veteran has raised the 
issue of Agent Orange-related skin disorder.  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

VA regulations contain special provisions for service 
connection for those exposed to herbicides during active 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2004).  The specified skin-related diseases for 
which presumptive service connection is available are 
chloracne and other acneform disease consistent with 
chloracne; and, porphyria cutanea tarda.  38 C.F.R. 
§ 3.309(e) (2004).  

The skin rashes, keratosis, foot warts, psoriasis, epidermal 
cysts, fungal infection of the feet, moles, papules, plaques, 
polypoid lesion, and dermatitis that have appeared at one 
time or another are not found among the statutorily 
enumerated diseases for which presumptive service connection 
is available for veterans exposed to herbicide agents during 
active service.  Thus, the only remaining avenue for service 
connection in this case is the "direct service connection" 
approach set forth by the Federal Circuit Court of Appeals 
(Fed. Cir.) in Combee, supra.  

The Board notes that the most recent skin diagnosis was 
simply dermatitis.  This was not shown during active service.  
Moreover, the veteran himself reported that his current skin 
disorder arose in 1991.  Thus, competent lay evidence of 
continuity of symptomatology is absent.  Because there is no 
competent medical evidence of a link between active service 
and any skin condition shown during the appeal period, and 
after consideration of all the evidence and the testimony, 
the Board finds that the preponderance of the evidence is 
against service connection.  Entitlement to service 
connection for a skin disorder must therefore be denied.  

Increased Ratings for Lumbar Spine Degenerative Disc Disease 
and PTSD 

The veteran suffered a back strain in July 1963 and again in 
June 1969.  In July 1969, a lumbar herniated nucleus pulposis 
was confirmed.  The veteran reported radiating low back pain 
and leg numbness.  

In September 1997, the veteran requested service connection 
for lower back injury and back surgery.  

In December 1997, the veteran submitted various private 
treatment records.  These reflect that a disc rupture at L5-
S1 was discovered in February 1997.

A December 1997 VA spine compensation examination report 
reflects that the examiner noted that radiculopathy in the 
lower extremities consisted of numbness of the left foot and 
lateral left thigh.  There was a well-healed lumbar surgical 
scar, slightly indented.  Muscle spasm and tenderness was 
elicited on deep palpation of the lower portion of the scar.  
Neurological examination of the lower extremities was 
negative; however straight leg raising test was not performed 
because of recent surgery.  

The lumbar spine range of motion was to 60 degrees, extension 
was to 30 degrees, right lateral flexion was to 24 degrees 
and left lateral flexion was to 20 degrees.  Right rotation 
was to 50 degrees and left rotation was to 60 degrees.  The 
relevant diagnosis was status post lumbar operation for 
ruptured disk, February 1997, resolving sensory 
radiculopathy, left calf and foot.

The veteran underwent a VA PTSD examination in January 1998.  
The examiner reviewed the history of the case.  The veteran 
reported nightmares.  He reported that he had friends, 
although his mother felt that he was a hermit.  The examiner 
reported that the veteran was euthymic, mood congruent, and 
had some insight into his problems.  The impression was PTSD.  
A Global Assessment of Functioning (hereinafter GAF) score of 
75 to 81 was assigned.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter DSM-IV), a score of 71 to 80 is 
indicative of transient, if any, symptoms that are expectable 
reactions to psychosocial stressors resulting in no more than 
slight impairment in social, occupational, or school 
functioning, i.e., temporarily falling behind in schoolwork.  
A score of 81 to 90 is indicative of absent or minimal 
symptoms, good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems 
or concerns.  See 38 C.F.R. § 4.125 (2004).

In a May 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating under 
Diagnostic Code 9411 effective from September 18, 1997.  The 
RO denied entitlement to service connection for residuals of 
ruptured lumbar discs.

A July 1999 VA report notes that the veteran's depression was 
improving.  An August 1999 VA psychotherapy report, however, 
notes severe depression with suicidal ideation.  Involuntary 
commitment was considered but not ordered on the veteran's 
assurance that he would not act out.  The report notes that a 
Beck Depression Inventory revealed extremely severe 
depression.

The veteran underwent a VA spine examination in November 
1999.  He complained of weakness in the low back and 
increased pain.  He had chronic radicular symptoms in the 
legs.  He believed that range of motion of the spine had 
significantly decreased in the recent six months.  

The VA examiner noted a large, well-healed, 12-cm scar over 
the lumbar spine with some induration near the scar, which 
was raised.  The whole lumbosacral spine was tender to 
palpation.  Range of motion was to 72 degrees of flexion, to 
zero degrees of extension, to 23 degrees of right lateral 
bending, and to 21 degrees of left lateral bending.  
Rotational motion was not supplied.  There was also 16 
degrees of hyperextension in the back, of which the examiner 
did not elaborate further.  

After viewing a recent lumbar magnetic resonance imaging 
(MRI) report, the examiner offered diagnoses of 
osteoarthritis; status post L5-S1 decompression in February 
1997; generalized diffuse disc disease with Grade I 
spondylolisthesis L5-S1 and disc bulges at L1 through L4; 
thecal sac displacement at L5-S1; and, prominent left S1 
nerve root.  

The veteran underwent a VA PTSD examination in November 1999.  
He reported more nightmares and flashbacks since the January 
1998 examination.  He reported tiredness due to sleep 
disturbances and exaggerated startle response.  He reported 
that he was short-tempered and did not like to be around 
people.  He had been unemployed since January 1997.  

The veteran reported that an earlier episode of deep 
depression lasted from 1989 to 1994, during which, he was 
mentally incapacitated and totally inactive.  He currently 
heard voices calling his name occasionally.  A clinical 
psychologist noted that May 1999 test scores suggested a cry 
for help and significant depression.  The veteran took no 
antidepressant, however, because he was afraid of them.  The 
examiner found depression, depressed mood, and anxiety, and 
felt that the veteran's PTSD was moderately severe.  The 
psychologist assigned a GAF score of 60 (according to DSM-IV, 
a GAF score of 51 to 60 is indicative of moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.125 (2004)).  The VA 
psychologist further noted that the veteran's depression was 
intertwined with PTSD.  

In May 2000, the veteran asserted that his back was much more 
painful than reflected in the 20 percent rating.  He reported 
that a recent PTSD examiner had erroneously reported that his 
marriage had lasted 32 years and that he had remained good 
friends with his ex-wife.  He reported that he had been 
married 23 years, and had not seen her since 1991.  

A Social Security Administration record dated in May 2000, 
shows that the veteran had been found eligible for 
Supplemental Security Income benefits beginning in December 
1997.

In December 2000, a VA neurologist ruled out multiple 
sclerosis as a cause of left-sided neuropathy.

In a May 2001 rating decision, the RO granted an effective 
date of September 18, 1997, for a 30 percent rating for PTSD.  

A VA mental health clinic report dated June 22, 2001, 
contains a GAF score of 41 According to DSM-IV, a score of 41 
to 50 is indicative of serious symptoms, or serious 
difficulty in social, occupational, or school functioning, 
i.e., no friends, unable to keep a job.  See 38 C.F.R. 
§ 4.125 (2004) (providing that VA will evaluate psychiatric 
disability in accordance with the DSM-IV.   A July 2001 VA 
mental health clinic report contains a GAF score of 41 and an 
August 2001 report contains a GAF score of 44.

In October 2001, the veteran reported that he thought that 
his PTSD symptoms at worsened since the September 2001 
terrorist attacks.  Another October 2001 report notes that 
the veteran was reclusive and lived alone.   

A February 2002 VA mental health clinic report notes racing 
thoughts.  A March 2002 VA mental health clinic report notes 
nightmares, restricted affect, but better sleep.  A GAF score 
of 48 was assigned.  A May 2002 report notes anger, 
irritability, and suicidal thoughts.  A GAF score of 41 was 
assigned. 

In an August 2002 rating decision, the RO granted a 70 
percent rating for PTSD effective from June 22, 2001, and 
TDIU effective from the same date.  

In an October 2002 substantive appeal, the veteran argued 
that effective date for PTSD awards should reflect a 
September 15, 1997, date of claim.  

In January 2003, the veteran testified that a January 1998 VA 
PTSD examination report showed that he exceeded the 
requirements for a 70 percent rating for PTSD.  He pointed 
out that the examination report noted an attempt to kill his 
spouse, social isolation, and anger, which, he felt, 
outweighed the GAF score of 81 that was assigned.  He felt 
that his current PTSD problem was nightmares.  

The veteran also testified that some of his back problems had 
been present since childhood and that he stopped working 
because of four surgeries, which included an operation on the 
back.  He testified that he currently had numbness from the 
waist down and that he saw a chiropractor for adjustments.  

A February 2003 VA mental health clinic report notes that the 
veteran had increased nightmares since the recent space 
shuttle crash.  The veteran lived close to the debris field 
and he reported that he heard an explosion overhead and it 
made him "hit the deck."

In July 2003, the Board remanded the case for examinations 
and medical opinions.  

According to a November 2003 compensation examination report, 
a physician reviewed the claims files and examined the 
veteran.  The veteran reported persistent low back pain with 
radiation to the backs of the legs, calves, and feet with 
numbness and tingling in the feet.  Occasional leg weakness 
and loss of leg muscle mass was noted.  There was no bowel, 
bladder, or sexual dysfunction.  Back pain was worse when 
lifting 20 pounds or more, when twisting, and on prolonged 
walking.  The veteran complained of significant functional 
disability that required chiropractic manipulation.  The 
veteran used painkillers and ointment.

The physician noted slight weakness in the upper and lower 
extremities.  Strength in the upper and lower extremities was 
rated at 5- out of 5. Deep tendon reflexes were 2+, and 
described as normal and equal.  There was vibratory and 
proprioception loss in the toes, but no other sensory 
deficit.  Gait was normal and Romberg's sign was negative.  

Range of motion of the lumbar spine was to 90 degrees of 
flexion, to 25 degrees of extension, and to 20 degrees of 
side bending, bilaterally.  Range of motion in the rotational 
plane was not reported.  All ranges of motion were achieved 
without significant pain.  No significant pain was reported 
during the testing.  Straight leg raising test was 
inconclusive.  

The diagnosis was severe degenerative disc disease in the 
lumbosacral and cervical spines with chronic pain and 
stiffness.

According to a November 2003 VA PTSD compensation examination 
report, the veteran had trouble sleeping and was bothered by 
loud noise.  He avoided people but he had a female friend.  
His mood was saddened and distressed at times.  He reported 
symptoms of depression.  There was suicidal ideation, but no 
intention or plan.  Startle response was exaggerated.  He 
reported hypnagogic (occurring just before sleep) and 
hypnopompic (occurring on awakening) hallucinations.  The 
Axis I diagnoses were PTSD and major depressive disorder, 
recurrent.  A GAF score of 40 was assigned (according to DSM-
IV, a score of 31 to 40 is indicative of impairment in 
reality testing or major impairment in work, judgment, 
thinking, or mood, i.e., is unable to work.  See 38 C.F.R. 
§ 4.125 (2004)).

The psychiatrist opined that PTSD would preclude employment 
as the veteran had great difficulty interacting with others. 


Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board considers the initial rating from 
the initial effective date forward and also considers whether 
a staged rating is warranted during the period, rather than 
treating the claim as one for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). 

Lumbar Spine Degenerative Disc Disease 

The RO has rated lumbar spine degenerative disc disease 20 
percent disabling under Diagnostic Code 5293 during the 
entire appeal period.  Because the veteran's low back 
disability has been rated 20 percent throughout the appeal 
period, the Board need consider whether there is any basis to 
assign a rating higher than 20 percent for any portion of the 
period.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations were, if feasible, be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995)

The Board notes that in Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991), the Court held that 38 C.F.R. § 4.40 
recognizes that functional loss may be due to pain or due to 
actual impeded flexion, as specified in the rating schedule 
under 38 C.F.R. § 4.71a, and that functional loss caused by 
either factor should be compensated at the same rate.  In 
other words, functional loss due to pain is to be rated at 
the same level as functional loss due to impeded flexion.  
Significantly, the VA examination reports note the pain free 
ranges of motion.  

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293, Intervertebral Disc Syndrome.  
Moreover, effective September 26, 2003, reorganized the 
rating criteria and established new diagnostic codes.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation.  
A liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The veteran's intervertebral disc syndrome has been 
manifested throughout the appeal period by radicular symptoms 
of numbness of the left foot and lateral left thigh.  Lumbar 
muscle spasm and tenderness was demonstrated.  Range of 
motion has varied.  These variations range from 60 to 90 
degrees of flexion; from zero to 30 degrees of extension; 
from 20 to24 degrees of right lateral flexion.  There was no 
variation in left lateral flexion of 20 degrees, and 
rotational ranges of motion were reported only once, which 
were 50 degrees to the right and 60 degrees to the left.  
Additional function impairment due to back pain and to muscle 
weakness was also reported.  

Comparing the above symptoms to the criteria of Diagnostic 
Code 5293 (effective prior to September 23, 2002), the Board 
finds that the criteria for a 40 percent rating are more 
nearly approximated.  While there have been no absent 
reflexes, or significant loss of strength, the most recent 
examiner described the disability as severe.  This opinion 
was apparently based on the reports of pain and stiffness.  
The recent examiner has provided the only medical opinion of 
record as to the severity of the disability.  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that he has met the criteria for the 40 percent rating under 
Diagnostic Code 5293, throughout the period since the 
effective date of service connection.

As just, noted the veteran has been noted to have normal 
reflexes, and only a slight loss of strength.  The loss of 
sensation has been confined to the veteran's toes, and he was 
found to have no evidence of dermatomal sensory loss.  Thus, 
he does not appear to have findings appropriate to the site 
of a diseased disc.  He was reported on one occasion to have 
muscle spasm, but he appears to have intermittent relief, 
inasmuch as no back complaints are recorded on numerous 
occasions when the veteran sought treatment for other 
conditions and his overall physical condition was noted.

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes (defined as periods of doctor 
prescribed bedrest) over the past 12 months, or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Where incapacitating episodes having a total duration of at 
least six weeks during the past 12 months are shown, a 60 
percent rating is warranted.  Incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating.  Incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months warrant a 10 percent rating.

Note (1): For purposes of evaluation 
under the revised criteria of Diagnostic 
Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The record does not reflect any periods of doctor prescribed 
bedrest; therefore, rating on the basis of incapacitating 
episodes would not yield an evaluation in excess of 40 
percent   The Board must therefore next consider the criteria 
set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 
(effective September 23, 2002).   

Diagnostic Code 5293, Note 2 (effective September 23, 2002) 
involves selecting appropriate diagnostic codes for both 
neurologic and non-neurologic symptoms.  

Limitation of motion of the lumbar spine was rated prior to 
September 26, 2003 under Diagnostic Code 5292.   Evaluations 
from 10 to 40 percent are available for limitation of motion 
of the lumbar spine.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

During the appeal period, limitation of motion of the lumbar 
spine has been no more than moderate in forward and lateral 
flexion; however, severe limitation of motion in backward 
extension (zero degrees) is shown.  The normal range of 
forward flexion is 90 degrees (see notes below).  The veteran 
has always been able to achieve at least 60 degrees of 
forward flexion without reports of additional limitation due 
to functional factors.  Thus, he would be entitled to no more 
than a 20 percent rating under Diagnostic Code 5292 (see also 
the new rating criteria described below, which provide that 
an evaluation in excess of 20 percent requires that forward 
flexion be limited to 30 degrees).  

Turning to a separate rating for the neurologic disabilities 
associated with the lumbar spine (see Note 2 above), under 
38 C.F.R. § 4.123, sciatic nerve involvement warrants a 
rating no higher than that for moderately severe incomplete 
paralysis.  In turn, 38 C.F.R. § 4.124a, Diagnostic Code 8520 
offers ratings up to 60 percent for incomplete paralysis.  A 
10 percent rating is warranted for mild incomplete paralysis 
and a 20 percent rating is warranted for moderate incomplete 
paralysis.  The 20 percent criteria appear to be approximated 
in this case because there are only mild sensory deficits and 
slight weakness.  See 38 C.F.R. § 4.124a (2004) (providing 
that peripheral nerve impairment that is wholly sensory 
should be rated as at most moderate).

The combination of a 20 percent rating for limitation of 
lumbar motion with two 20 percent ratings for moderate 
sciatic neuropathy in each extremity and the addition of a 
bilateral factor under 38 C.F.R. § 4.25, yields a 50 percent 
rating.  

From September 26, 2003, new diagnostic codes were added and 
the rating materials were rearranged.  However, the rating 
criteria themselves remain essentially the same as shown in 
the September 23, 2002 version.  Spine disabilities are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, 
unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
...............................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.........................................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine.........................................................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or  abnormal 
kyphosis..........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height.......................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The revised Formula is unclear as to whether the new criteria 
have already taken into account the DeLuca factors of 
additional disability due to such symptoms as painful motion; 
however, the Board notes that the reported ranges of motion 
took pain into account, inasmuch as it was reported that 
these ranges were achieved without pain. 

In this case, the newest rating criteria do not provide a 
basis for an evaluation in excess of 20 percent for 
limitation of motion because the veteran is able to achieve 
more than 30 degrees of forward flexion without additional 
limitation due to functional factors.  Since the new criteria 
do not affect the evaluation of neurologic disability, the 
veteran would receive a 20 percent rating for sciatic 
neuropathy in each extremity, which when combined with the 
rating for limitation of motion yields a 50 percent rating.  
38 C.F.R. § 4.25.

PTSD

The veteran's PTSD has been rated 30 percent prior to June 
22, 2001, and 70 percent since then, under Diagnostic Code 
9411.  The veteran has requested a higher rating for the 
entire appeal period.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004), PTSD 
will be evaluated in accordance with the General Rating 
Formula for Mental Disorders.  Under that formula, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Under the rating formula for PTSD, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusion or hallucination; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The veteran's PTSD has been manifested by severe depression 
with suicidal ideation, nightmares, exaggerated startle 
response, hypnagogic and hypnopompic hallucination; total 
occupational and social impairment is shown. 

Comparing the symptoms of PTSD to the rating schedule, the 
Board finds that the criteria for a 100 percent schedular 
rating are more nearly approximated.  While the January 1998 
examination report reflects little mental impairment, an 
August 1999 mental health clinic report notes a significant 
risk of suicide and very severe depression.  In November 
2003, a VA examiner reported that PTSD precluded any 
employment.  GAF scores of as low as 40 have been assigned.  
These manifestations strongly suggest total occupational and 
social impairment.  

While the RO determined that the veteran's PTSD had not been 
more than 30 percent disabling prior to June 22, 2001, the 
Board finds no medical evidence to suggest that the veteran's 
PTSD increased in severity on that date.  An August 1999 
clinical report strongly suggests that the veteran's PTSD was 
much move severe than 30 percent.  As no psychiatrist has 
suggested that the veteran's PTSD significantly increased in 
severity at a specific time, the Board will resolve any 
remaining doubt in favor of the veteran and find that the 
criteria for a 100 percent rating were more nearly 
approximated throughout the appeal period. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 100 
percent schedular rating for PTSD from September 18, 1997.

The provisions of 38 C.F.R. § 3.321(b) (2004) need not be 
considered as a 100 percent schedular rating has been 
granted.  


Earlier Effective Dates 

The claims files reflect that the veteran received his 
honorable discharge from active military service effective on 
January 14, 1970.  

In July 1982 the veteran submitted a claim for service 
connection for dental trauma.  There was no mention of a 
psychiatric disability or unemployability.

On September 18, 1997, the RO received the veteran's formal 
application for service connection for various disorders, 
including PTSD and lumbar spine problems.  At the time 
service connection had not been established for any disease 
or disability.

The veteran subsequently submitted various VA and private 
medical reports and clinical records.  The earliest dated 
report is a private medical report dated February 4, 1997.  
It pertains to the veteran's service-connected lumbar spine 
degenerative disc disease.  This report was date stamped as 
received by the RO on December 12, 1997.  

Service connection for the lumbar spine was eventually 
granted and the RO assigned an effective date of September 
18, 1997, based on the date that the RO received the claim.  
Likewise, service connection was eventually granted for PTSD 
effective from September 18, 1997, based on the date that the 
RO received the claim.  

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

In this case, the "claim", that is the application for 
benefits, was clearly received more than a year after the 
veteran's discharge from active military service.  Thus, the 
latter of the date of receipt of the claim or the date 
entitlement arose are the only two relevant considerations.

Because there was no claim prior to September 18, 1997, 
entitlement to service connection could not be granted prior 
to that date.  Even if the veteran was entitled to service 
connection prior to that date, the effective date would be 
September 18, 1997, because the date of claim would be later 
than the date entitlement arose.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Clearly, the RO received the veteran's claim on September 18, 
1997.  The private medical report dated February 4, 1997, 
cannot establish a "claim" because a formal claim for 
compensation had not been allowed at any previous time, nor 
had one been disallowed for the reason that the disability 
was not compensable in degree.  38 C.F.R. § 3.157(b).  Even 
if the private record could be deemed a claim, it would be 
treated as a claim as of the date of receipt, not the date of 
treatment.  Id.  

Thus, the later of the date claim was received or date 
entitlement arose is September 18, 1997.

The Board's grant of a 100 percent rating for PTSD effective 
September 18, 1997, renders moot the question of whether the 
veteran was entitled to a 70 percent rating or TDIU for the 
period subsequent to that dated.  That portion of the appeal 
is dismissed.

Since service connection was not in effect for PTSD prior to 
September 18, 1997, he is not entitled to a 70 percent rating 
prior to that date.

TDIU, is awarded where service connected disease or 
disability precludes gainful employment.  38 C.F.R. § 4.16 
(2004).  Since service connection was not in effect for any 
disease or disability prior to September 18, 1997, the 
veteran was not entitled to TDIU prior to that date.  This 
aspect of the appeal is denied.


ORDER

Entitlement to service connection for post-operative right 
shoulder impingement is denied.  

Entitlement to service connection for post-operative left 
shoulder impingement is denied.  

Entitlement to service connection for degenerative disc 
disease of the cervical spine with radiculopathy is granted.  

Entitlement to service connection for a skin disorder is 
denied.  

Entitlement to a 40 percent rating for lumbar spine 
degenerative disc disease is granted from September 18, 1997 
to September 22, 2002; and a 50 percent rating is granted, 
effective September 23, 2002.  

Entitlement to a100 percent schedular rating for PTSD is 
granted, effective September 18, 1997.  

The appeal for an effective date earlier than June 22, 2001 
for grant of a 70 percent rating for PTSD is dismissed as it 
pertains to the period beginning September 18, 1997; and 
denied as it pertains to the period prior to September 18, 
1997. 

The appeal for an effective date earlier than June 22, 2001, 
for grant of TDIU is dismissed as it pertains to the period 
beginning September 18, 1997; and denied as it pertains to 
the period prior to September 18, 1997.



REMAND

The veteran disagrees with the initial rating assigned for 
bilateral ear hearing loss.  The claims file does not reflect 
that an SOC has been issued concerning that issue.  The Court 
has held that an unprocessed NOD should be remanded, rather 
than referred, to the RO.  Manlincon v. West, 12 Vet App 238 
(1999).

Accordingly, the case is remanded for the following action:

Issue a statement of the case with 
respect to the claim for a higher initial 
rating for bilateral hearing loss.  If 
the veteran submits a sufficient 
substantive appeal, return the case to 
the Board.

After allowing the veteran and his representative an 
appropriate period to respond, the case should be returned to 
the Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


